Citation Nr: 0637415	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2006 the veteran failed to report for a Travel 
Board hearing.  


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes. 38 C.F.R. § 
3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in an August 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
August 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in August 2005 which was 
after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the August 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
While the claim on appeal is not for service connection, the 
appellant in March 2006 nevertheless was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date for a 
disability.  

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  The 
Board notes that 38 C.F.R. § 3.353 was revised on July 17, 
2002 and June 10, 2003, however the provision remained 
essentially the same with regards to the veteran's claim.  

The veteran claims competency status should be restored.  
Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The medical 
evidence shows that in December 2002 a VA examiner provided 
diagnoses that included post-traumatic stress disorder 
(PTSD), major depressive disorder, personality disorder with 
schizoid and borderline personality traits.  The examiner 
opined that the veteran appeared to be only marginally 
competent to manage his benefits given his history of alcohol 
dependence.  He concluded that the veteran would benefit from 
having a case manager interview him and review his spending 
habits to ensure that he did not squander his benefits should 
he receive them.  The veteran's VA field examinations in July 
2003 and January 2003 both concluded that the veteran was 
unable to manage his financial affairs due to PTSD and 
alcoholism.  The examinations showed the veteran has a long 
history of being homeless and spending his limited income on 
alcohol.  It was noted that with increased monthly income the 
veteran is highly likely to spend the money on alcohol.  

The veteran's May 2004 VA examination found the veteran to be 
alert and oriented, he had poor ability in abstract thinking, 
and his judgment overall appeared to be poor to fair.  The 
diagnoses included PTSD and alcohol dependence.  The veteran 
reported fewer symptoms of PTSD and reduction in daily use of 
alcohol, however the examiner noted that in spite of some 
improvements, the veteran continued to be disabled by his 
PTSD with minimal sustained change in his daily level of 
functioning.  The examiner noted that the veteran appeared to 
have limited skills and knowledge related to typical 
responsibilities of managing and sustaining a household.  The 
veteran did not report any experiences in budgeting his own 
money and was unstable in the past due to financial 
limitations.  He could not state a plan for spending or 
budgeting his money if he has finances under his control.  
The most immediate concern was the potential to disrupt his 
stable living arrangement if provisions were not made for a 
monthly payment of his rent.  The examiner concluded that it 
appeared to be in the veteran's best interest to continue the 
current arrangement with a representative payee as he did not 
appear to be competent to manage his own financial affairs.  

In his July 2003 notice of disagreement, the veteran asserted 
that he has been living in his own apartment since December 
2002, has paid his own rent and managed his affairs.  In a 
June 2005 statement, the veteran's representative argued that 
the December 2002 VA examiner was suggesting supervised 
direct payment to the veteran under 38 C.F.R. § 13.56, and 
that the doubt factor under 38 C.F.R. § 4.3 should have been 
considered as this examiner found the veteran to be 
marginally competent.  While medical records from the 1990s 
associated with Social Security determinations indicated that 
the veteran was capable of doing his own budgeting, the 
current records do not suggest this.  The Board finds that 
the more recent 2003 and 2005 VA field examinations and May 
2004 VA examination constitute clear and convincing evidence 
and leave no doubt as to the veteran's incompetency.  

As the evidence overwhelmingly establishes the veteran's lack 
of competency to mange his VA funds, the benefit of the doubt 
doctrine does not apply, and the veteran's claim must be 
denied.  




ORDER

Restoration of competency for VA benefits purposes is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


